DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiba et al. (US 2013/0188590 A1, hereinafter Aiba).

	Regarding claim 4,, Aiba discloses a terminal comprising: a processor that determines a single resource set among a plurality of resource sets configured based on higher layer signaling and that determines a transmission resource for an uplink control channel from the single resource set based on a field value in downlink control information (¶[0050]); and a transmitter that transmits uplink control information by using the uplink control channel (¶[0050]), wherein when a higher layer parameter corresponding to a maximum number of uplink control channel resources per resource set is applied to all the plurality of resource sets and when the maximum number exceeds a given value, the maximum number of uplink control channel resources per resource set other than a specific resource set is the given value (¶[0026],¶[0050],¶[0111]).

claim 5,  Aiba discloses wherein when the higher layer parameter is applied to all the plurality of resource sets and when the maximum number does not exceed the given value, the maximum number of uplink control channel resources per resource set other than the specific resource set is the maximum number (¶[0050])

Regarding claim 6, Aiba discloses  wherein the specific resource set is a resource set for a format to use for transmission of the uplink control information of up to 2 bits (¶[0058])..

 Regarding claim 7,  Aiba discloses  wherein the specific resource set is a resource set for a format to use for transmission of the uplink control information of up to 2 bits (¶[0058]).

 	Regarding claim 8,  Aiba discloses a radio communication method for a terminal, comprising: determining a single resource set among a plurality of resource sets configured based on higher layer signaling and determining a transmission resource for an uplink control channel from the single resource set based on a field value in downlink control information (¶[0050]); and transmitting uplink control information by using the uplink control channel, wherein when a higher layer parameter corresponding to a maximum number of uplink control channel resources per resource set is applied to all the plurality of resource sets and when the maximum number exceeds a given value, the maximum number of uplink control channel resources per resource set other than a specific resource set is the given value. (¶[0026],¶[0050],¶[0111]).

Conclusion
Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGEL T BROCKMAN/               Examiner, Art Unit 2463